Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of species A, claims 2-4 in the reply filed on 12 Mar. 2021 is acknowledged.
Claims 5-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 Mar. 2021.

Claim Objections
Claim 3 is objected to because of the following informalities:  Line 5 recites “lead zirconate, titanate (PZT)”; it should read: “lead zirconate titanate (PZT)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the liquid crystal polymer is referred to as a “modified” liquid crystal polymer.  The scope of the claim is confusing given that it is not clear what is meant by “modified”, and further, no guidance regarding the nature of this modification is provided in the applicant’s specification.
Further, the chemical structure of the polymer repeat unit shown in claim 1 is confusing as the chemical structure as shown requires that the monomers that form this structure must be perfectly alternating along the polymer backbone, when these type of polymers are often random copolymers of two or more monomers with unequal molar amounts of the monomers (see Chung et al., “Liquid Crystalline Polymers, Main Chain,” in Encycl.Poly.Sci.Tech, published 2001, page 127, Random Copolymerization section).  Clarification is requested.
Regarding claim 4, this claim is confusing given that it is not clear what is meant by a “silanyl” group or what this group encompasses.  Further, there is no guidance in the specification regarding this group.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Connelly et al. (US Patent Application 2002/0081443 A1, published 27 Jun. 2002, hereinafter Connelly).
Regarding claims 1-4 and 11-12, Connelly teaches a liquid crystalline polymer-copper laminate comprising a liquid crystalline polymer film and a copper foil (redistribution layer) (Abstract).  Connelly teaches the laminate can be used as a circuit board (paragraph 0025).  She teaches the liquid crystalline polymer (LCP) is a thermotropic aromatic polyester synthesized from aromatic hydrocarboxylic acids, preferably hydroxy benzoate and hydroxy naphthoate, known commercially as VECSTAR (paragraph 0019).
Thus, Connelly teaches an LCP copolymer with the following groups (based on the chemical structures shown in claim 1 of the current invention):

Ar = 1,4-phenylene
    PNG
    media_image1.png
    121
    229
    media_image1.png
    Greyscale

Ar = 2,6-naphthalene
    PNG
    media_image2.png
    152
    301
    media_image2.png
    Greyscale

X = carboxyl ester
    PNG
    media_image3.png
    112
    177
    media_image3.png
    Greyscale

Y = oxygen


Connelly teaches that her LCP film contains an inorganic filler, such as titanium oxide, other metal oxides, or titanates (paragraph 0020).  Connelly teaches the inorganic fillers have a 
In light of the overlap between the claimed composite for forming an insulating substrate and that disclosed by Connelly, it would have been obvious to one of ordinary skill in the art to use a composite for forming an insulating substrate that is both disclosed by Connelly and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 
Regarding claim 13, Connelly teaches the elements of claim 12, and she teaches that the copper foil is treated to form a hydrophobic coating to improve the copper bond strength of the laminate (paragraph 0023), hence this hydrophobic coating is an adhesive layer.

Claims 1-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Andresakis and Paturel (US Patent 6,495,244 B1, published 17 Dec. 2002, hereinafter Andresakis) in view of Onodera et al. (US Patent Application 2014/0231123 A1, published 21 Aug. 2014, hereinafter Onodera).
Regarding claims 1-3 and 12, Andresakis teaches printed circuit board comprising a substrate, thermosetting polymer layers on each surface of the substrate, thermoplastic dielectric layers on each surface of the thermosetting polymer layers, and electrically conductive layers (redistribution layers) on each of the thermoplastic dielectric layers (col. 2, 
Andresakis does not disclose the chemical structure of his liquid crystal polymer.
Onodera teaches a liquid crystal polymer for circuit board laminates (Abstract) in which the liquid crystal polymer is a copolymer of these two aromatic hydroxycarboxylic acids (Table 3 and Table 5, copolymer B):

Ar = 1,4-phenylene

    PNG
    media_image4.png
    220
    429
    media_image4.png
    Greyscale

Ar = 2,6-naphthalene

    PNG
    media_image5.png
    124
    312
    media_image5.png
    Greyscale

X = carboxyl ester
    PNG
    media_image3.png
    112
    177
    media_image3.png
    Greyscale
 Y = oxygen


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the liquid crystal polymer taught by Onodera as the thermoplastic dielectric layers in the circuit board of Andresakis.  Onodera teaches that his liquid crystal polymer films have excellent dielectric properties even when temperature and 
Regarding claim 4, Andresakis in view of Onodera teaches the elements of claim 2, and given that the claim further limits the alternative modified ceramic, which is not required, this claim is considered to be met by the prior art.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Andresakis and Paturel (US Patent 6,495,244 B1, published 17 Dec. 2002, hereinafter Andresakis) in view of Onodera et al. (US Patent Application 2014/0231123 A1, published 21 Aug. 2014, hereinafter Onodera) and further in view of Connelly et al. (US Patent Application 2002/0081443 A1, published 27 Jun. 2002, hereinafter Connelly).
Regarding claim 11, Andresakis in view of Onodera does not disclose the size of the dielectric additive.
Connelly teaches the size of the dielectric additive in the LCP film of the LCP-copper laminate is 0.01 to 50 [Symbol font/0x6D]m (paragraph 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize dielectric additive with the size taught by Connelly in the in the thermoplastic dielectric layers in the circuit board of Andresakis in view of Onodera.  Both Connelly’s and Andresakis’s inventions are directed at LCP-copper laminates for circuit boards, and both teach similar amounts of inorganic filler in the LCP films of their laminates; therefore, one of ordinary skill in the art would have a reasonable expectation of success by using dielectric additives of the size taught by Connelly.

Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Niira and Kazama (JP 2007/070418 A, published 22 Mar. 2007, hereinafter Niira) in view of Kobayashi et al. (JP 2007/161835 A, published 28 Jun. 2007, hereinafter Kobayashi) and evidence provided by UL Prospector and AtoZ Materials.
Regarding claims 1-4 and 11-14, Niira teaches a multilayered printed wiring board comprising liquid crystal polymer (LCP) film with a resin layer on each surface of the LCP film (Abstract).  Niira teaches the LCP is a copolymer of p-hydroxybenzoic acid and 1,6-hydroxynaphthoic acid (claim 4), which corresponds to the monomers and polymer backbone constituents listed below.

Ar = 1,4-phenylene

    PNG
    media_image6.png
    205
    108
    media_image6.png
    Greyscale

Ar = 2,6-naphthalene

    PNG
    media_image7.png
    124
    241
    media_image7.png
    Greyscale

X = carboxyl ester
    PNG
    media_image3.png
    112
    177
    media_image3.png
    Greyscale

Y = oxygen

Niira teaches that metal foils (redistribution layer) (Item 4) are provided on both sides of the adhesive sheets (Item 3) of his laminated plate (paragraphs 0013-0014 and Figure 1, in which the LCP film is Item 2).


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Niira teaches that the adhesive sheet comprises a thermosetting resin such as epoxy resin or polyphenylene ether resin (paragraph 0021).
Niira does not disclose the inclusion of a dielectric additive in his LCP film.
Kobayashi teaches a dielectric resin composition comprising 10-90 vol.% liquid crystalline resin and 90-10 vol.% dielectric ceramic with an average particle size of 0.2 to 5.0 [Symbol font/0x6D]m (Abstract).  Kobayashi teaches the dielectric ceramics include barium titanate and strontium barium titanate/magnesium zirconate (paragraph 0007).  
UL Prospector (“Liquid Crystal Polymer (LCP) Typical Properties Generic LCP”, accessed 17 Mar. 2021) discloses that the density of LCP ranges from 1.38 to 1.78 g/cm3; therefore, an approximate average value for the density of LCP is 1.58 g/cm3.
AtoZ Materials (“Barium Titanate (BaTiO3) – Properties and Applications”, published 07 Jan. 2004) discloses the density of barium titanate as 6.02 g/cm3.
Thus, the volume concentrations taught by Kobayashi correspond to 

                
                    B
                    a
                    r
                    i
                    u
                    m
                     
                    T
                    i
                    t
                    a
                    n
                    a
                    t
                    e
                     
                    w
                    t
                    .
                    %
                    =
                     
                    
                        
                            
                                
                                    ρ
                                
                                
                                    B
                                    a
                                    T
                                
                            
                            *
                            B
                            a
                            T
                             
                            V
                            o
                            l
                            .
                            %
                        
                        
                            
                                
                                    ρ
                                
                                
                                    B
                                    a
                                    T
                                
                            
                            *
                            B
                            a
                            T
                             
                            V
                            o
                            l
                            .
                            %
                            +
                            
                                
                                    ρ
                                
                                
                                    L
                                    C
                                    P
                                
                            
                            *
                            L
                            C
                            P
                             
                            V
                            o
                            l
                            .
                            %
                        
                    
                    =
                    
                        
                            6.02
                            *
                            10
                             
                            V
                            o
                            l
                            .
                            %
                        
                        
                            6.02
                            *
                            10
                             
                            V
                            o
                            l
                            .
                            %
                            +
                            1.58
                            *
                            90
                             
                            V
                            o
                            l
                            .
                            %
                        
                    
                    =
                     
                    29.7
                     
                    w
                    t
                    .
                    %
                
            
which corresponds to 42.3 (29.7%*100 parts/(100%-29.7%) to 3429 parts (97.2%*100 parts/(100%-97.2%) of barium titanate per 100 parts liquid crystal polymer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dielectric ceramic and at the size and amount taught by Kobayashi in the liquid crystal polymer film layer of the multilayered printed wiring board of Niira.  Kobayashi teaches that his LCP and dielectric ceramic compositions have excellent heat resistance, mechanical properties, and dielectric constant by controlling the average particle size and the BET specific surface area of the dielectric ceramics (paragraph 0008).
Regarding claim 4, Niira in view of Kobayashi teaches the elements of claim 2, and given that the claim further limits the alternative modified ceramic, which is not required, this claim is considered to be met by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cho et al. (US Patent Application 2009/0111949 A1, published 30 Apr. 2009) teaches a liquid crystal polyester polymer in X is a carboxamido group.  Jest et al. (US Patent 5,719,354, published 17 Feb. 1998) fabricated a multi-layer microelectronic wiring modules . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787